Citation Nr: 0947262	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to 
October 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that in pertinent part denied service 
connection for PTSD.  In June 2009, the Veteran testified 
before the Board at hearing held at the RO.  The Board notes 
that the issue on appeal was certified to the Board as 
entitlement to service connection for PTSD.  However, as the 
record reflects diagnoses of antisocial personality, mood, 
and adjustment disorders; PTSD; and depression, the Board 
finds that the issue is more appropriately characterized as 
captioned above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Finally, in a September 
2006 statement, it appears that the Veteran raised claims of 
entitlement to service connection for hearing loss, tinnitus, 
and a sleep disorder.  As those claims have not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

First, in June 2009 the Veteran testified that he first 
received VA treatment in 1994.  However, the VA treatment 
records are dated from May 1999 to March 2008 and the most 
recent Vet Center records are dated in June 2004.  To aid in 
adjudication, VA treatment records dated from 1994 to May 
1999 and since March 2008, and Vet Center records dated since 
June 2004, should be obtained.  In addition, the Veteran 
submitted authorizations dated in May 2006 and September 
2006, to obtain private treatment records from the Erie 
County Department of Mental Health in Erie, Pennsylvania; the 
AWAIC Mental Health Clinic in Anchorage, Alaska; and the 
Colorado Mental Health Clinic in Aurora, Colorado; and 
records from the Warren County Courthouse.  Accordingly, 
those records should be obtained.  Finally, since the 
evidence suggests that the Veteran had conflicts with his 
superiors during his service, his service personnel records 
should also be obtained.

The Veteran contends that he has PTSD that is related to his 
service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran engaged in combat with the enemy during his 
service, as is shown by his military record and the award of 
the Combat Action Ribbon.  Receipt of that award will be 
considered evidence of a stressful episode during service 
when the claimed stressor is related to combat if the claimed 
event is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (2002).

The Veteran's service treatment records show that he 
underwent an examination for possible drug abuse in May 1972.  
The Veteran was also referred for a psychiatric or medical 
examination for possible marijuana use in February 1974 and 
September 1974.

The Veteran's VA medical records reflect treatment for and 
diagnoses of antisocial personality, mood, and adjustment 
disorders; PTSD; and depression.  The Veteran underwent a VA 
PTSD examination in July 2004 at which time the examiner 
noted that the Veteran was physically and emotionally abused 
by his parents and was a described himself as argumentative 
during childhood and adolescence.  He was diagnosed with a 
mood disorder, not otherwise specified (NOS); dyssomnia, NOS; 
alcohol abuse, NOS; and cannabis abuse. 

The Veteran underwent a VA PTSD examination in September 2006 
at which time he was diagnosed with an antisocial personality 
disorder.  The examiner reported that the Veteran had a long-
standing history of conflicts with authority figures during 
his childhood and adolescence and during his service.  The 
examiner opined that the Veteran's personality disorder was 
not caused by his service and pre-existed his service.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a psychiatric disorder during service, and the 
continuity of symptoms after service, he is not competent to 
relate any current psychiatric disorder to his active 
service.  As such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the July 2004 and September 2006 
VA opinions, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.  All attempts to secure the 
records must be documented in the claims 
folder and a negative response must be 
provided if the records are not available.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the Erie 
County Department of Mental Health, in 
Erie, Pennsylvania; Colorado Mental Health 
Clinic, in Aurora, Colorado; and AWAIC 
Mental Health Clinic, in Anchorage, 
Alaska; and records from the Warren County 
Courthouse.  In addition, obtain any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

3.  Obtain the Veteran's VA treatment 
records dated from 1994 to May 1999 and 
since March 2008; as well as Vet Center 
records dated since June 2004.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the July 2004 and September 2006 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.
(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
pre-existed the Veteran's service?

(c)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disorder 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is as likely as not (50 
percent or more probability) that each 
psychiatric disorder, to include PTSD, 
was incurred in or aggravated by the 
Veteran's service, or was present 
during his service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disability, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

